Exhibit 10.2

























                                                        Sequa Corporation





                                 Management Incentive Bonus Program



                                                                          for



                                       Corporate Non-Executive Officers



                                                                          and



                                                           Corporate Staff



                                     (As Amended and Restated Effective March
31, 2005)


                                                         SEQUA CORPORATION

                                    MANAGEMENT INCENTIVE BONUS PROGRAM

                                    FOR CORPORATE NON-EXECUTIVE OFFICERS

                                                       AND CORPORATE STAFF





           I.           GENERAL OVERVIEW

The purpose of implementing Sequa Corporation’s Management Incentive Bonus
Program for Corporate Non-Executive Officers and Corporate Staff (hereinafter,
the “MIBP”) is to improve the Company’s performance through the efforts of key
executives and management personnel who are in a position to significantly
contribute to its operating results.

Specific financial and personal performance goals will be established at the
beginning of each plan year for all MIBP participants herein.  The MIBP is
designed to provide substantial rewards for participants who accomplish or
exceed targeted personal performance goals at the end of the plan year (provided
that the Company achieves positive earnings per share).

          II.           PARTICIPANTS IN THE MIBP

          1.           Corporate Non-Executive Officers:  These include all
corporate officers and assistant corporate officers who are not Corporate
Executive Officers (as defined in the Company’s Management Incentive Bonus
Program for Corporate Executive Officers).  Certain Corporate Non-Executive
Officers are also eligible to participate in the Sequa Corporation Long-Term
Incentive Plan (the “LTIP”).

          2.           A-Pool (Director) and B-Pool (Manager and Professional)
Participants: as established by the Corporate Non-Executive Officers, in
accordance with the following guidelines:

(a)        A-Pool participation shall consist of:

(i)         First level managers reporting directly to a Corporate Non-Executive
Officer.

(ii)        Certain first-level managers may be excluded if the reporting
relationship is due to special circumstances.

                                                (iii)       Certain second-level
managers may be included if the responsibilities of their position warrant
participation at the A-Pool level.

(b)        B-Pool participation shall consist of:

(i)         Select Manager, Professional and other key employees who are in a
position to contribute to Company goals through sustained performance.

(c)        During the first quarter of each year, the recommended lists of
participants for that year are to be submitted by the respective Corporate
Non-Executive Officers to the appropriate Corporate Executive Officer and the
Corporate Human Resources Department (the “Corporate HR Department”) for their
approval.

          3.           Any organizational changes during the year that impact on
the level of bonus participation will be reviewed and approved in writing by the
Chief Executive Officer (the “CEO”), and the Corporate HR Department.

          4.           Notwithstanding anything to the contrary contained in
this section or elsewhere in this MIBP, participation by an employee in this
MIBP in one or more years does not in any way guarantee that such employee will
be selected to participate in the MIBP in any future year or years.

        III.           TIME OF PARTICIPATION; FORFEITURE OF BONUS AWARD

          1.           In order to participate in the MIBP for a given year, a
participant must be in an eligible position at the end of that plan year.

          2.           Any employee promoted or hired to a position included in
the MIBP during a plan year will be eligible to participate in the MIBP on a
pro-rated basis for that plan year.

          3.           The plan year is the calendar year.

          4.           Death, disability, retirement, voluntary resignation or
termination of employment by the Company for any reason, subsequent to the end
of a plan year (but prior to payout of bonus awards), shall not affect the
eligibility of a participant (or his or her estate) for a bonus award under this
MIBP if all other conditions have been met.

          5.           Death, disability, retirement or termination of
employment by the Company other than for cause,prior to the end of a plan year,
shall require review of the specific case by the CEO and the Corporate HR
Department to determine whether a bonus award is appropriate for a participant
under this MIBP for such year.

          6.           Notwithstanding anything to the contrary set forth in
this MIBP, a participant shall not be eligible to receive any bonus award (or
portion thereof) if, prior to the end of a plan year: (a) he or she voluntarily
resigns from the Company, or (b) his or her employment is terminated for Cause
by the Company.

          7.           Any exception to the policies set forth in this Section
III must be approved in writing by the CEO and the Corporate HR Department. 

        IV.           DETERMINATION OF COMPANY FINANCIAL AND PERSONAL
PERFORMANCE GOALS



A.        Company Financial Goal

          1.           The Company financial goal for this MIBP shall be
attainment of budgeted basic earnings per share from continuing operations,
before discontinued operations, extraordinary items, and the cumulative effect
of a change in accounting principle (hereinafter, “Budgeted EPS”).

          2.           The amount of Budgeted EPS shall be set during the first
quarter of each year by the Executive Management Committee of the Company and
shall be approved by the Compensation Committee of the Board of Directors (the
“Compensation Committee”).

          3.           The Budgeted EPS attained shall be determined based upon
the audited financial statements of the Company.

          4.           The determination of “Minimum”, “Par” and “Outstanding”
results for purposes of the Company’s financial performance portion of bonus
awards payable under this MIBP shall be based upon attainment of Budgeted EPS as
approved by the Audit Committee of the Board of Directors (the “Audit
Committee”) and certified by the Compensation Committee for each plan year. 
“Minimum” shall mean attainment of 85% of Budgeted EPS; “Par” shall mean
attainment of 100% of Budgeted EPS; and “Outstanding” shall mean attainment of
150% of Budgeted EPS.  Numbers shall be interpolated between categories on a
straight-line arithmetic basis.

          5.           The foregoing percentage levels may be made more
restrictive in any year by the Compensation Committee.

          6.           For purposes of calculating the financial goal under this
MIBP, the following adjustments are to be made to Budgeted EPS:

                        (a)     The Minimum, Par and Maximum Budgeted EPS
targets shall be restated to exclude the impact of businesses sold during the
year to be on a basis consistent with reporting actual EPS.

                        (b)     Actual EPS shall be adjusted to remove the
impact of businesses acquired during the year for post-acquisition periods, to
be on a basis consistent with Budgeted EPS targets.

                        (c)     The Compensation Committee may adjust or modify
the Budgeted EPS targets under this MIBP in recognition of unusual or
non-recurring events affecting the Company or any business unit or the financial
statements or results thereof or in response to changes in applicable laws,
regulations, accounting principles or other circumstances deemed relevant by the
Compensation Committee.

B.         Personal Performance Goals

          1.           Personal performance goals for Corporate Non-Executive
Officers shall be agreed upon with the appropriate Corporate Executive Officer.

          2.           Personal performance goals for A-Pool and B-Pool
participants in this MIBP shall be agreed upon with the appropriate Corporate
Non-Executive Officer.

          3.           Personal performance goals of all participants in this
MIBP shall be submitted in writing to, and approved by, the Corporate HR
Department by March 31 of each year and may be reviewed by the CEO.

         V.           CALCULATION OF BONUS AWARDS

A.        Company Financial Portion

          1.           Following the close of the plan year, the Senior Vice
President, Finance and the Vice President and Controller shall report to the CEO
the calculation of Budgeted EPS attained for that plan year.  They shall
thereafter calculate the financial portion of the bonus award available for each
level of participation under this MIBP based on the Company’s Budgeted EPS.

           2.           Eligible participants in this MIBP shall be subject to
having satisfied the criteria of Section III hereof and the personal performance
requirements as set forth in Section V (B) hereof.

          3.           The calculation of the Company financial performance
rating shall be applied to bonus awards payable to eligible participants in this
MIBP according to the formula set forth in Section VI hereof.

          4.           Notwithstanding anything to the contrary in this MIBP,
(1) in no event shall any bonus award (or portion thereof) be payable under this
MIBP to any participant if the Company shall not have achieved at least the
minimum Budgeted EPS for the plan year at issue.

B.         Personal Performance Portion

          1.           Following the close of the plan year, personal
performance ratings shall be determined by the appropriate Corporate Executive
Officers for their respective direct reports.  Corporate Non-Executive Officers
(in coordination with the appropriate Corporate Executive Officers) will
determine personal performance ratings for their participant reports.

          2.           The above-described personal performance rating shall be
used to calculate the personal performance portion of bonus awards that may be
payable to eligible participants in this MIBP, in accordance with the provisions
of this MIBP (subject to their having satisfied the criteria of Section III
hereof and the Company having attained the minimum Budgeted EPS).

          3.           Notwithstanding anything to the contrary in this MIBP, in
no event shall any bonus award (or portion thereof) be payable under this MIBP
to any otherwise eligible participant if he or she fails to receive the minimum
personal performance rating as set forth in Section VI (A) hereof, unless
Section V (B) 4 below shall be applicable.

          4.           Notwithstanding anything to the contrary in this MIBP, in
those instances where significant events beyond the control of the participant
impair his or her ability to achieve his or her personal performance goals, the
CEO and the Corporate HR Department may use their judgment regarding the amount
of bonus to be awarded for that portion of the MIBP.  Examples of such events
include: acquisitions, divestitures, natural catastrophes, labor disputes, and
illness.

          5.           In the event of the failure of a participant in this MIBP
to achieve the minimum required level of personal performance points for other
legitimate reasons, the CEO and the Corporate HR Department retain the
discretion to grant compensation in lieu of a bonus, outside the parameters of
this MIBP.

        VI.           MINIMUM AND MAXIMUM LEVELS OF BONUS AWARDS

A.        Minimum and Maximum Levels for Personal Performance

          1.           The minimum thresholds of personal performance points
required to be earned under this MIBP are:

                                              5.0 points           for Corporate
Non-Executive Officers eligible for the LTIP



                                              5.0 points           for Corporate
Non-Executive Officers not eligible for the LTIP



                                              7.5 points           for A-Pool
Participants

                                            10.0 points           for B-Pool
Participants

The foregoing respective minimum thresholds of personal performance points must
be achieved before any bonus award shall be payable to a participant in this
MIBP, unless Section V (B) 4 above shall be applicable.

                      2.           The maximum levels of personal performance
points that may be earned by any participant in this MIBP are:

                                            20.0 points           for Corporate
Non-Executive Officers eligible for the LTIP



                                            15.0 points           for Corporate
Non-Executive Officers not eligible for the LTIP



                                            17.5 points           for A-Pool
Participants

                                            15.0 points           for B-Pool
Participants

The maximum level of personal performance points that may be achieved shall be
subject to and limited by the same relationship that actual financial results
attained bear to budgeted financial performance in any given year.  For
Corporate Non-Executive Officers, for example, if Company financial results fall
halfway between “par” and “outstanding” (i.e., 37.5 Company financial
performance points), the maximum personal performance points that may be awarded
are likewise limited to those available halfway between “par” and “outstanding”
(i.e., 12.5 personal performance points).

                      3.           The following formula is to be used to
calculate the ceiling for personal performance points awarded as set forth in
Section VI (A) 2 above:

                              Actual Company                             Maximum
Personal                 Ceiling on

Financial Perform-                           Performance Points               
Personal

ance Points Attained                       
Available                               Performance

______________________                      
X                                      =       Points that
may                        Maximum
Company                                                                     be
Awarded

Financial Performance                    

Points Available                             

                                                     




                      4.           Personal performance points are raw scores
and not percentages.  Accordingly, a Corporate Non-Executive Officer does not
have to earn 15.0 personal performance points in order to be awarded the maximum
of 10.0 personal performance points in a year in which the Company achieves
“par” financial results; any number of personal performance points that he earns
between 10.0 and 15.0 will result in his receiving 10.0 points in the par
category.  Conversely, even if a Corporate Non-Executive Officer achieves a
perfect score of 15.0 personal performance points, the maximum personal
performance amount for which he is eligible shall be limited by the financial
performance of the Company.  Thus, if the Company achieves only the “par”
financial performance category, a Corporate Non-Executive Officer who has
achieved a perfect personal performance rating of 15.0 cannot be awarded more
than the maximum number of personal performance points permissible in the “par”
category (10.0 points).

                      5.           For B-Pool participants, their entire bonus
award shall be based upon personal performance (although no bonus award shall be
payable to them if the Company shall not attain the minimum Budgeted EPS for the
plan year).  The total bonus award for B-Pool participants can never exceed 15%
of their base salary.

B.         Minimum and Maximum Levels for Company Financial Performance



          1.           The minimum financial level that must be attained by the
Company before any bonus awards may be made under this MIBP is an actual EPS of
at least $.01.

          2.           The maximum number of Company financial points that may
be awarded under this MIBP are 60.0 points, in the case of Corporate
Non-Executive Officers eligible for the LTIP, 40.0 points in the case of
Corporate Non-Executive Officers not eligible for the LTIP and 17.5 points, in
the case of A-Pool participants.

C.        Maximum Aggregate Bonus Awards

          1.           The maximum aggregate bonus awards (combined Company
financial and personal performance portions) payable under this MIBP are 80% of
base salary for Corporate Non-Executive Officers eligible for the LTIP, 60% of
base salary for Corporate Non-Executive Officers not eligible for the LTIP, 35%
of base salary for A-Pool participants, and 15% of base salary for B-Pool
participants (whose entire bonus award is based upon personal performance).

          2.           Notwithstanding anything to the contrary contained in
this MIBP, the total bonuses paid under the aggregate of this MIBP and the
Management Incentive Bonus Program for Corporate Non-Executive Officers and
Corporate Staff shall be limited to 10% of the consolidated pre-tax earnings
from continuing operations before deduction for such bonuses.

          3.           In those instances where the percentage cap impacts the
total bonuses to be paid under the aggregate of this MIBP and the Management
Incentive Bonus Program for Corporate Non-Executive Officers and Corporate
Staff, the bonus recommendations will be calculated without regard to the cap
and then be reduced by a uniform percentage factor in order to comply with the
cap set forth above.  For example, if the total bonuses without the cap would be
$800,000 and with the cap it is $600,000, the uniform factor is 75%.

D.        Corporate Non-Executive Officers Chart -- Example of Potential Payout
Levels

CORPORATE NON-EXECUTIVE OFFICERS WHO PARTICIPATE IN THE LONG-TERM INCENTIVE
PLAN*



MINIMUM FINANCIAL PERFORMANCE (85% of BUDGETED EPS)



PAR FINANCIAL PERFORMANCE

(100% OF BUDGETED EPS)



OUTSTANDING FINANCIAL PERFORMANCE

(150% OF BUDGETED EPS)



Company Financial Performance Points



15.0 points



30.0 points





60.0 points





Personal Performance Points



5.0 points



From 5.0 points to 10.0 points





From 5.0 points to 20.0 points





Total Percentage of Base Salary Payable as Bonus (Company Financial Performance
plus Personal Performance)



20% of Base Salary



40% of Base Salary



80% of Base Salary

*Includes several executive officers of the Company as defined in the rules and
regulations of the Securities Exchange Act of 1934, as amended.



Note:  The above chart assumes that the MIBP participant has achieved the
required minimum personal performance rating of 5.0 points, without which no
bonus award under this plan shall be payable.  Each point is equal to one
percentage point of base salary.  Numbers are to be interpolated between
categories on a straight-line basis.  Points that fall between two categories
are calculated on a straight arithmetic basis (i.e., if the financial results
fall midway between minimum and par, 22.5 financial points will be awarded;
likewise, in that situation, no more than 7.5 personal points can be awarded,
regardless of actual performance).





CORPORATE NON-EXECUTIVE OFFICERS WHO DO NOT PARTICIPATE IN THE LONG-TERM
INCENTIVE PLAN





MINIMUM FINANCIAL PERFORMANCE

(85% OF BUDGETED EPS)



PAR FINANCIAL PERFORMANCE

(100% OF BUDGETED EPS)



OUTSTANDING FINANCIAL PERFORMANCE

(150% OF BUDGETED EPS)



Company Financial Performance Points



15.0 points



30.0 points





45.0 points





Personal Performance Points



5.0 points



From 5.0 points to 10.0 points





From 5.0 points to 15.0 points





Total Percentage of Base Salary Payable as Bonus (Company Financial Performance
plus Personal Performance)



20% of Base Salary



Up to 40% of Base Salary



Up to 60% of Base Salary



Note:  The above chart assumes that the MIBP participant has achieved the
required minimum personal performance rating of 5.0 points, without which no
bonus award under this plan shall be payable.  Each point is equal to one
percentage point of base salary.  Numbers are to be interpolated between
categories on a straight-line basis.  Points that fall between two categories
are calculated on a straight arithmetic basis (i.e., if the financial results
fall midway between minimum and par, 22.5 financial points will be awarded;
likewise, in that situation, no more than 7.5 personal points can be awarded,
regardless of actual performance).




E.         A-Pool Participants Chart -- Examples of Potential Payout Levels



A-POOL PARTICIPANTS



MINIMUM FINANCIAL PERFORMANCE

(85% OF BUDGETED EPS)





PAR FINANCIAL PERFORMANCE

(100% OF BUDGETED EPS)



OUTSTANDING FINANCIAL PERFORMANCE

(150% OF BUDGETED EPS)



Company Financial Performance Points



7.5 points



12.5 points





17.5 points





Personal Performance Points



7.5 points



From 7.5 points to 12.5 points





From 7.5 points to 17.5 points





Total Percentage of Base Salary Payable as Bonus (Company Financial Performance
plus Personal Performance)



15.0% of Base Salary



Up to 25.0% of Base Salary



Up to 35.0% of Base Salary



Note:  This chart assumes that the MIBP participant has achieved the required
minimum personal performance rating of 7.5 points, without which no bonus award
under this plan shall be payable.   Each point is equal to one percentage point
of base salary.  Numbers are to be interpolated between categories on a
straight-line basis.  Points that fall between two categories are calculated on
a straight arithmetic basis (i.e., if the financial results fall midway between
minimum and par, 10.0 financial points will be awarded; likewise, in that
situation, no more than 10.0 personal points can be awarded, regardless of
actual performance).



       VII.           APPROVAL OF BONUS AWARDS

          1.           The Compensation Committee shall review and recommend to
the Board of Directors proposed bonus awards for all Corporate Non-Executive
Officers.

          2.           The Board of Directors shall approve bonus awards to all
Corporate Non-Executive Officers.

          3.           Bonus awards for A-Pool and B-Pool level participants
shall be approved by the appropriate Corporate Non-Executive Officer and
Corporate Executive Officer to whom such participants report, together with the
Corporate HR Department.

      VIII.           PAYOUT OF BONUS AWARDS

Bonus awards for performance in the previous plan year shall be paid after the
Company’s financial statements have been finalized and audited, and thereafter
approved by the Audit Committee and certified by the Compensation Committee.

        IX.           DEFINITIONS

            For purposes of this MIBP, the following definitions shall apply:

                        1.   A participant shall be deemed to have a
“Disability” if the participant has applied for and is receiving benefits under
the federal Social Security Act or under a Company-sponsored long-term
disability plan. 

                        2.   “Retirement” means the termination of the
participant’s employment either (i) on or after attainment of age 55 and
completion of 5 full years of service with the Company and its subsidiaries or
(ii) on or after attainment of age 65.

                        3.   “Cause” means (i) action by the participant
involving fraud, theft, embezzlement or similar dishonest conduct towards the
Company, (ii) conviction of a felony (including, without limitation, any
violation of the Foreign Corrupt Practices Act), whether or not job-related,
(iii) conduct in the performance of the participant's employment which the
participant knows or should (either as a result of a prior written warning by
the Company or the flagrant nature of the conduct) know violates applicable law
or causes the Company to violate applicable law [in a material way], including
without limitation state, federal or other public procurement regulations,
(iv) any personal misconduct by the participant which causes the Company to
violate any state or federal law relating to the workplace environment
(including, without limitation, laws relating to sexual harassment or age, sex
or other prohibited discrimination) or any material violation of any written
policy of the Company or any successor entity adopted in respect of any of the
foregoing, (v) habitual drunkenness or any substance abuse which affects the
performance of the participant’s job responsibilities (vi) conviction for
illegal use of drugs, (vii) refusal by the participant to follow any lawful
written directive of the Board of Directors, provided compliance with such
instructions was within the scope of the participant’s duties, or otherwise to
perform his duties (viii) gross negligence in the performance of participant’s
job responsibilities, (ix) violation of the confidentiality or non-competition
provisions of the Company, or (x) any other material violation of participant’s
Employment Agreement, if any.

         X.           AMENDMENTS

This MIBP may not be substantively amended except by the Compensation Committee.

        XI.           NO CREATION OF RIGHTS

This MIBP shall neither create any right to a bonus payment or future
participation therein for any employee, nor limit the right of the Company to
modify, amend or rescind this MIBP (subject to Section X above) for any
subsequent plan year.  Nor shall this MIBP be construed as creating any right to
employment or continued employment on the part of any person.

       XII.           TAXES

                        The Company is authorized to withhold amounts of
withholding and other taxes due in connection with the payment of any bonus
under the MIBP.

      XIII.           GOVERNING LAW

                        The validity, construction and effect of the MIBP and
any rules and regulations relating to the MIBP shall be construed and enforced
in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws.

